Citation Nr: 1001850	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury, including arthritis.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as arthritis.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a leg disorder, 
claimed as cramps and pain.

5.  Entitlement to service connection for diarrhea.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed as major depressive 
disorder (MDD), adjustment disorder with mixed emotions, 
depression, and alcohol dependence.

7.  Entitlement to service connection for residuals of 
removal of right wisdom teeth.  

8.  Entitlement to service connection for a sinus and allergy 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
October 1979.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
In order to afford the Veteran the broadest scope of review, 
the claims on appeal have been recharacterized as they appear 
on the cover page of the instant decision.

The September 2006 decision also denied entitlement to 
service connection for pseudofolliculitis barbae, which the 
Veteran appealed.  During the pendency of the appeal, the 
benefits were granted in a July 2008 rating decision.  As 
such, there no longer remains a claim in controversy.

The Veteran presented testimony before the Board in July 
2009.  The transcript has been associated with the claims 
folder.  

During the Veteran's July 2009 Board hearing, as well as in 
evidence submitted to the Board, he has raised a claim of 
entitlement to service connection for seizures.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The claim pertaining to a sinus and allergy disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not contain 
any currently diagnosed chronic residuals of a left hand 
injury, including arthritis.

2.  The competent medical evidence of record does not contain 
any currently diagnosed bilateral knee disorder, including 
arthritis.

3.  A bilateral foot disorder, including gout of the left 
ankle, was not incurred during the Veteran's period of active 
military service.

4.  The competent medical evidence of record does not contain 
any currently diagnosed leg disorder manifested by pain and 
cramps.

5.  The competent medical evidence of record does not contain 
any currently diagnosed disorder manifested by diarrhea; 
diarrhea alone without a diagnosed disorder is not a disease 
within the meaning of applicable legislation.  

6.  An acquired psychiatric disorder, variously diagnosed as 
MDD, adjustment disorder with mixed emotions, and depression, 
was not incurred during the Veteran's period of active 
military service; alcohol dependence as a primary disability 
is precluded by law.

7.  There is no evidence of dental trauma in service and 
removal of the right wisdom teeth has not been shown to have 
resulted in one of the dental disorders listed in 38 C.F.R. 
§ 4.150.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for residuals of a left hand injury, including arthritis, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for a bilateral knee disorder, including arthritis, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The criteria for the establishment of service connection 
for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).
  
4.  The criteria for the establishment of service connection 
for a leg disorder, claimed as pain and cramps, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 

5.  The criteria for the establishment of service connection 
for diarrhea are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009); Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993).

6.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder are not met.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009). 

7.  The criteria for entitlement to service connection for 
residuals of removal of right wisdom teeth are not met.  
38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in February 2006, July 2006, and August 
2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Notice pursuant to the Dingess decision was sent 
in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical and VA records, a report of VA examination, an April 
2007 informal conference report, and the transcript from the 
July 2009 Board hearing.  The Veteran has not identified any 
other evidence which has not been obtained.

The Board notes that the RO received information that records 
from the Louisiana Department of Health and Hospitals were 
destroyed as there was no activity for six years.  After two 
failed attempts to obtain records from Terrobone Mental 
Health Clinic, the Veteran informed the RO that they no 
longer had copies of his medical records.  Attempts to obtain 
records from MHMR of Tarrant County resulted in a negative 
response.  Records from LSU Health Sciences Center and 
University Hospital were destroyed during Hurricane Katrina.  
Any further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).
 
Additional VA outpatient treatment records dated between 2006 
and 2009 were associated with the claims folder after the 
October 2008 supplemental statement of the case (SSOC) was 
issued.  The Veteran waived initial RO adjudication of the 
newly submitted evidence.  See Waiver dated in July 2009.  As 
such, Remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 20.1304(c).

 For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 
II. Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis and/or a 
psychosis becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

III.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Residuals of a Left Hand Injury

The Veteran contends that he is entitled to service 
connection for residuals of a left hand injury.  
Specifically, the Veteran testified before the Board that he 
fell through a glass door in 1974 or 1975 at the Base 
Exchange at Hickam Air Force Base, Hawaii.  See BVA 
Transcript at 3.  He further testified that as a result of 
lacerations to the wrist, he now suffers from arthritis and 
nerve damage.  See BVA Transcript at 7.     

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for residuals of a left hand injury.  In this 
regard, the Veteran's service treatment records contain an 
October 1972 entry from Lackland Air Force Base, Texas, which 
simply indicates the Veteran had "trauma to left hand."  
The Veteran was diagnosed with mild closed space syndrome.  
He was to put "cold" on his left hand for 48 hours and 
return if numbness developed or an increase in symptoms.  
There were no further complaints in service, and the Report 
of Medical Examination at the time of his separation from 
service in August 1979 showed clinical evaluation of the 
upper extremities as "normal."  

The mere fact that the Veteran complained of trauma to the 
left hand in 1972 is not enough to establish that a chronic 
left hand disorder manifested during his active duty service.  
38 C.F.R. § 3.303(b).  The August 1979 separation examination 
was negative for any residuals of a left hand injury.  Post-
service, the Veteran has not sought any treatment for his 
left hand.  Despite testimony that he has been diagnosed with 
arthritis, this is not objectively demonstrated by the 
medical evidence of record.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a chronic left hand disorder in service or currently.  
Moreover, other than the Veteran's statements, there is no 
evidence that the claimed residuals of a left hand injury may 
be associated with his period of military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Appellants of Am. V. Sec'y of 
Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

The Board is cognizant that the Veteran maintains that he has 
had left hand and wrist problems, to include pain, since 
service, and that the Veteran is competent to report his 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh 
the absence if contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility  merely because 
it is unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes in this case that during VA medical 
examination in April 2006 the examiner noted the Veteran to 
be not a very good historian, with a tendency to ramble, and 
the Veteran also appeared to be vague and uncertain in his 
testimony before the Board.  While the Board has no reason to 
doubt the Veteran's sincerity, it does not find the Veteran's 
unsupported account of his symptoms to be credible.

Though the Veteran contends that he has residuals of a left 
hand injury, including arthritis, that are related to his 
military service, there is simply no medical evidence on file 
supporting the Veteran's assertion, and his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion as only those medically trained are competent to 
diagnose a condition and identify likely etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence preponderates against the claim, and 
service connection must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Bilateral Knee disorder

The Veteran contends he is entitled to service connection for 
a bilateral knee disorder, including arthritis.  
Specifically, the Veteran testified before the Board that he 
fell through a glass door in 1974 or 1975 at the Base 
Exchange at Hickam Air Force Base, Hawaii.  See BVA 
Transcript at 7-8.  He further testified he landed on his 
knees on a concrete floor, which resulted in current 
manifestations of swelling, difficulty walking, and 
arthritis.  See BVA Transcript at 10, 30.      

After careful consideration of all procurable and assembled 
data, the Board finds service connection is not warranted for 
a bilateral knee disorder.  In this regard, the Veteran's 
service treatment records are wholly devoid of complaints, 
treatment, or diagnoses of a left or right knee injury or 
disorder, and the Report of Medical Examination at the time 
of his separation from service in August 1979 showed clinical 
evaluation of the lower extremities as "normal." Post-
service, the Veteran has not been diagnosed with a bilateral 
knee disorder, including arthritis.  The April 2006 report of 
VA examination and VA outpatient treatment records dated in 
March 2009 simply contain complaints of pain.

Evidence must show the Veteran currently has the disability 
for which benefits are being claimed.  See Degmetich, 104 F. 
3d at 1332.  Such is not the case in the instant matter.  
Moreover, it is important to point out at this juncture that 
knee pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied). 

The Board considered, but decided against, remanding this 
matter for additional VA examination.  However, an opinion is 
not necessary in order to decide the claim in this case 
because the record does not contain any evidence that the 
Veteran suffered from a bilateral knee disorder in service or 
since.  38 C.F.R. § 3.159(c)(4)(i); Duenas,  18 Vet. App. at 
517.   

The Board is cognizant the Veteran maintains that he has had 
knee problems since service, and that the Veteran is 
competent to report his symptoms.  Layno, supra.   However, 
as noted above the Board does not consider the Veteran's 
unsupported account of his symptomology to be credible.  
Caluza, supra.  The Board accordingly cannot give great 
weight and credibility to the Veteran's account in light of 
the evidence that a bilateral knee disorder was not 
objectively demonstrated in service or since his separation 
from service.  See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends he has a bilateral knee disorder 
that is related to his military service, there is simply no 
medical evidence on file supporting the Veteran's assertion, 
and his statements do not constitute competent evidence of a 
medical diagnosis or nexus opinion.  See Espiritu, 2 Vet. 
App. at 494-95.   

In sum, the evidence preponderates against the claim.  
Service connection must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   

C. Bilateral Foot Disorder

The Veteran contends he is entitled to service connection for 
a bilateral foot disorder.  Specifically, the Veteran 
testified before the Board that he has swelling and pain in 
his feet from marching and exercise drills during basic 
training.  See BVA Transcript at 12.  

After careful consideration of all procurable and assembled 
data, the Board finds service connection is not warranted for 
a bilateral foot disorder.  In this regard, the Veteran's 
service treatment records are wholly devoid of complaints, 
treatment, or diagnoses of a bilateral foot disorder.  Post-
service, the first complaints of foot pain are contained in 
VA outpatient treatment records dated in February 2005.  The 
Veteran was diagnosed with focus gout of the left ankle.  In 
July 2005, it was noted the Veteran was wearing compression 
boots; however, there was no diagnosis of a foot disorder and 
there was no evidence of edema.

The April 2006 report of VA examination was negative for a 
bilateral foot disorder.  VA outpatient treatment records 
dated between 2006 and 2009 were devoid of treatment of the 
feet.  Past medical history included gout.

Looking at documented diagnoses in the claims file, there is 
a 26-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1979 and the complaints of 
foot pain and a diagnosis of gout in the left ankle in 2005.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes the absence of evidence of complaints or 
treatment constitutes negative evidence against the claim 
because it tends to disprove that a bilateral foot disorder, 
including gout of the left ankle, was the result of military 
service 26 years earlier.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  

As a bilateral foot disorder was not shown during service and 
complaints of pain and a diagnosis of gout of the left ankle 
were first document years thereafter, service connection can 
only be granted if there is some competent evidence linking 
the current disability to service.  Here, there is no such 
competent evidence that establishes a relationship to an 
incident of service.  

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a bilateral foot disorder in service and gout (albeit of the 
ankle) was not shown until many years thereafter.  Moreover, 
other than the Veteran's statements, there is no evidence 
that the claimed bilateral foot disorder may be associated 
with his period of military service.  

The Board is cognizant the Veteran maintains that he has had 
feet problems since service, including pain and swelling, and 
that the Veteran is competent to report his symptoms.  Layno, 
supra.   However, as noted above the Board does not consider 
the Veteran's unsupported account of his symptomology to be 
credible.  Caluza, supra.  The Board accordingly cannot give 
great weight and credibility to the Veteran's account in 
light of the evidence that a bilateral foot disorder was not 
objectively demonstrated in service or until many years 
thereafter.  See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends he has a bilateral foot disorder 
that is related to his military service, there is simply no 
medical evidence on file supporting the Veteran's assertion, 
and his statements do not constitute competent evidence of a 
medical nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence preponderates against the claim, and 
service connection must therefore be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 55-57.   

D.  Leg Disorder

The Veteran contends he is entitled to service connection for 
a leg disorder.  Specifically, the Veteran testified before 
the Board that he has cramps and pain as a result of his 
bilateral knee and feet conditions.  See BVA Transcript at 
13.  At the outset, the Board notes that service connection 
has been denied for bilateral feet and knee disorders and as 
such, benefits may not be awarded on a secondary basis.  
38 C.F.R. § 3.310.  However, the Board shall proceed with 
consideration of the Veteran's claim on a direct causation 
basis.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for a leg disorder.  In this regard, the Veteran's 
service treatment records are devoid of complaints or 
treatment of a leg disorder, including pain and cramps.  
However, the Veteran did complain of occasional leg cramps 
following exertion on his August 1979 separation report of 
medical history.  The examiner noted these cramps were 
relieved by mild exercise and position.  

The mere fact that the Veteran complained of leg cramps upon 
separation examination is not enough to establish that a 
chronic leg disorder manifested during his active duty 
service.  38 C.F.R. § 3.303(b).  The August 1979 separation 
physical examination was negative for any leg disorder.  

Post-service, the Veteran first complained of leg pain in 
February 2005.  As previously noted, he was diagnosed with 
focus gout in the left ankle at that time.  Upon VA 
examination in April 2006, the Veteran did not report 
cramping or pains in the left leg.  There was simply evidence 
of bug bites in his legs.  VA outpatient treatment records 
dated between 2006 and 2009 are negative for a leg disorder 
manifested by cramps and pain. 

Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  See 
Degmetich, 104 F. 3d at 1332.  Such is not the case in the 
instant matter.  Moreover, it is important to point out at 
this juncture that leg pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

The Board considered, but decided against, remanding this 
matter for additional VA examination.  However, an opinion is 
not necessary in order to decide the claim in this case 
because the record does not contain any evidence that the 
Veteran suffered from a leg disorder in service or since.  38 
C.F.R. § 3.159(c)(4)(i); Duenas,  18 Vet. App. at 517.   

The Board is cognizant that the Veteran maintains that he has 
had leg problems, including cramps and pain, since service, 
and that the Veteran is competent to report his symptoms.  
Layno, supra.   However, as noted above the Board does not 
consider the Veteran's unsupported account of his 
symptomology to be credible.  Caluza, supra.  The Board 
accordingly cannot give great weight and credibility to the 
Veteran's account in light of the evidence that a leg 
disorder was not objectively demonstrated in service or since 
his separation from service.  See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends that he has a leg disorder 
manifested by cramps and pain that is related to his military 
service, there is simply no medical evidence on file 
supporting the Veteran's assertion, and his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion.  See Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.   

E.  Diarrhea

The Veteran contends that he is entitled to service 
connection for diarrhea.  The Veteran has not set forth any 
specific incident as to service incurrence, but instead 
maintains it was caused by foods he ate in service.  See BVA 
Transcript at 19.  He further testified that he self-
medicated in service with over-the-counter medication.  Id.  
After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for diarrhea.  In this regard, the Veteran's 
service treatment records contain an isolated complaint of a 
"little diarrhea," in February 1976.  The provider noted 
the Veteran was taking medication with good results; however, 
it was not clear if it was in reference to the diarrhea or 
the additional complaint of sinus drainage.  The Veteran was 
diagnosed with rule out viral syndrome.   There were no 
further complaints of diarrhea in service.

The mere fact that the Veteran complained of diarrhea in 1976 
is not enough to establish that a chronic disorder manifested 
during his active duty service.  
38 C.F.R. § 3.303(b).  The August 1979 separation physical 
examination was negative for any  complaints or a diagnosed 
diarrhea disorder.  

Post-service, the Veteran first complained of diarrhea in 
July 2005.  However, in an addendum note, also dated in July 
2005, the provider indicated it was not true diarrhea, but 
loose stools.  A separate entry in July 2005 indicated the 
Veteran reported diarrhea in connection with taking Paxil.  
An additional entry in July 2005 noted watery stools.  

Upon VA examination in April 2006, the Veteran reported 
loose, watery stools with certain foods.  A disorder 
manifested by diarrhea was not diagnosed.  VA outpatient 
treatment records dated between 2006 and 2009 are negative 
for treatment of diarrhea or a disorder manifested by such. 

The law limits entitlement to compensation for diseases and 
injuries causing a disabling physical or mental limitation.  
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see also Leopoldo v. Brown, 
4 Vet. App. 216, 219 (1993) (A "disability" is a disease, 
injury, or other physical or mental defect.").  In the 
instant case, there has been no showing that complaints of 
diarrhea and watery stools causes a disabling condition such 
that there has been impairment in the Veteran's earning 
capacity.  Further, in the absence of proof of a present 
disability, there is no valid claim presented.  See 
Degmetich, 104 F. 3d at 1332.  

The Board considered, but decided against, remanding this 
matter for additional VA examination.  However, an opinion is 
not necessary in order to decide the claim in this case 
because the record does not contain any evidence that the 
Veteran suffered from chronic diarrhea in service or since.  
38 C.F.R. § 3.159(c)(4)(i); Duenas,  
18 Vet. App. at 517.   

The Board is cognizant that the Veteran maintains that he has 
had diarrhea associated with ingestion of certain foods since 
service, and that the Veteran is competent to report his 
symptoms.  Layno, supra.   However, as noted above the Board 
does not consider the Veteran's unsupported account of his 
symptomology to be credible.  Caluza, supra.  The Board 
accordingly cannot give great weight and credibility to the 
Veteran's account in light of the evidence that a chronic 
disorder manifested by diarrhea was not objectively 
demonstrated in service or since his separation from service.  
See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends that he has a disorder manifested 
by diarrhea that is related to his military service, there is 
simply no medical evidence on file supporting the Veteran's 
assertion, and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  See 
Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.   

F.  Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  
Specifically, the Veteran testified before the Board that had 
problems with his marriage in service, as well as the 
responsibilities put upon him by service, which resulted in 
his current depression.  See BVA Transcript at 21-22.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for an acquired psychiatric disorder.  In this 
regard, the Veteran's service treatment records are wholly 
devoid of complaints, treatment, or diagnoses of an acquired 
psychiatric disorder.  Post-service, the Veteran has been 
variously diagnosed with MDD, adjustment disorder with mixed 
emotions, depression, and alcohol dependence.  

The first objective evidence of MDD is contained in VA 
outpatient treatment records dated in July 2005.  The 
provider noted the Veteran was homeless and had feelings of 
hopeless and depression.  Upon VA examination in April 2006, 
the Veteran reported an onset of stress and depression after 
he lost his home to Hurricane Katrina.  The Veteran was 
diagnosed with depression and anxiety.  

VA outpatient treatment records dated between 2006 and 2009 
show continued treatment for adjustment disorder with mixed 
emotions, depression, and alcohol dependence.  Entries dated 
in August 2006 show that depression and stress were brought 
upon by being displaced by Hurricane Katrina.  An entry dated 
in November 2006 indicates that depression was related to 
financial difficulties and feelings of loneliness.  Entries 
dated in September 2007 and August 2008 reveal that symptoms 
of depression and anxiety were related to Hurricane Katrina, 
long standing alcohol dependence, financial difficulties, and 
health related issues.

Looking at documented diagnoses in the claims file, there is 
a 26-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1979 and the earliest 
diagnosis of MDD in 2005.  See Maxson, supra.  The Board 
notes that the absence of evidence of complaints or treatment 
constitutes negative evidence against the claim because it 
tends to disprove that an acquired psychiatric disorder, to 
include MDD, adjustment disorder, and depression, was the 
result of military service 26 years earlier.  See Forshey, 12 
Vet. App. at 74.  

As an acquired psychiatric disorder was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some competent evidence linking the 
current disability to service.  Here, there is no such 
competent evidence that establishes a relationship to an 
incident of service.  

The Board considered, but decided against, remanding this 
matter for an addendum medical opinion.  An opinion is not 
necessary in order to decide the claim in this case because 
the record does not contain any evidence that the Veteran 
suffered from an acquired psychiatric disorder in service and 
MDD, adjustment disorder, and depression were not shown until 
many years thereafter.  Moreover, other than the Veteran's 
statements, there is no evidence that the claimed acquired 
psychiatric disorder may be associated with his period of 
military service.  In fact, the evidence of record suggests 
that it is result of his displacement due to Hurricane 
Katrina and alcohol dependence.

The Board acknowledges the Veteran's service to his country 
and is sympathetic to the Veteran's loss; however, the Board 
must apply the law as it exists, and the Board is bound by 
the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations, which govern  Veterans' benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995) (the Board must apply "the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant]'," quoting Kelly v. Derwinski, 3 
Vet. App. 171, 172 (1992)).  

The Board is cognizant that the Veteran maintains that he has 
had feelings of depression since service and that the Veteran 
is competent to report his symptoms.  Layno, supra.   
However, as noted above the Board does not consider the 
Veteran's unsupported account of his symptomology to be 
credible.  Caluza, supra.  The Board accordingly cannot give 
great weight and credibility to the Veteran's account in 
light of the evidence that an acquired psychiatric disorder 
was not objectively demonstrated in service or until many 
years thereafter.  See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends that he has an acquired 
psychiatric disorder that is related to his military service, 
there is simply no medical evidence on file supporting the 
Veteran's assertion, and his statements do not constitute 
competent evidence of a medical nexus opinion.  See Espiritu, 
2 Vet. App. at 494-95.   

With regard to that portion of the claim that involves 
alcohol dependence, the Board notes that compensation shall 
not be paid if the disability was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, § 
8052 also amended 38 U.S.C. A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 
38 U.S.C.A. § 105(a), as amended by section 8052(a) of the 
OBRA, prohibits a grant of "direct service connection" for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in line of duty during service.

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.   

G.  Right Wisdom Teeth

The Veteran contends that he is entitled to service 
connection for residuals from removal of his right wisdom 
teeth.  Specifically, he claims that as a result of removal 
of his right wisdom teeth in service, he currently suffers 
from chronic infections and sensitivity to certain foods.  
BVA Transcript at 28.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since both the regulations clearly provide 
that removal of wisdom teeth due to impaction and gross 
dental carries is not a disabling condition as it was not due 
to loss of substance of body of maxilla or mandible.  Thus, 
it may be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment if certain criteria are met.  
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In the present case, the Veteran has not alleged dental 
trauma in service.  Service dental records show that in 
October 1976, the Veteran had impacted upper right wisdom 
tooth (#1) and non-restorable carries of the lower right 
wisdom tooth (#32).  The Veteran underwent surgical removal 
in October 1976.  He was restricted to quarters for 48 hours.  
There was some initial edema and pain; however, a follow-up 
examination in October 1976 showed the Veteran was healing 
well.  There were no further complaints in service and the 
August 1979 separation examination was negative for any 
dental disorder associated with the removal of the right 
wisdom teeth.  Post-service, there was a single complaint of 
right side tooth problems in October 2006; however, a dental 
disorder was not diagnosed.

As the Veteran does not have one of the dental disorders 
listed under 38 C.F.R. § 4.150, there is no basis for an 
award of compensation based on the Veteran's claim of 
residuals of removal of right wisdom teeth.  There is no 
evidence the Veteran had maxillary dental loss due to trauma 
in service, nor was the Veteran a prisoner of war.  

Nevertheless, the Board will determine whether the Veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of 
eligibility for dental treatment are set forth in 38 C.F.R. § 
17.161.  See 38 U.S.C. § 1712.  Only three of those classes 
are potentially applicable in this case, which are analyzed 
below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
Veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the Veteran does not satisfy Class I 
criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the 
present case, the Veteran has not been previously awarded 
service connection for purposes of receiving VA outpatient 
dental treatment nor did he file a claim within 90-days after 
service.  Thus, he does not meet the Class II criteria.  
38 C.F.R. § 17.161(b); see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
There is no evidence that the Veteran suffered combat wounds 
or dental trauma in service.  As such, the Veteran does not 
meet the Class II (a) criteria for service connection for a 
noncompensable dental condition which resulted from combat 
wounds or other service trauma.  38 C.F.R. § 17.161(c); see 
38 U.S.C.A. § 1712(a)(1)(B).  

In conclusion, the Board finds the preponderance of the 
evidence is against a claim for service connection for 
residuals of removal of right wisdom teeth.  The Veteran's 
claim does not fall under the categories of compensable 
dental conditions set forth in 38 C.F.R. § 4.150, and the 
Veteran does not meet the requirements under 38 C.F.R. 
§ 17.161 for service connection for the limited purpose of 
receiving VA treatment.  As such the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for residuals of a left 
hand injury, including arthritis, is denied.

Entitlement to service connection for a bilateral knee 
disorder, claimed as arthritis, is denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for a leg disorder, claimed 
as cramps and pain, is denied.

Entitlement to service connection for diarrhea is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as MDD, adjustment disorder 
with mixed emotions, depression, and alcohol dependence, is 
denied.

Entitlement to service connection for residuals of removal of 
right wisdom teeth is denied.  
REMAND

The Veteran has also filed a claim of entitlement to service 
connection for a sinus and allergy disorder.  A determination 
has been made that additional evidentiary development is 
necessary prior to rendering a determination on the merits of 
the claim.  Accordingly, further appellate consideration will 
be deferred on this claim and remanded for action as 
described below.


In this case, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration of the claim.  38 C.F.R. § 3.159(c)(4).  
Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in- service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 
38 C.F.R. § 3.159(c).  The Court cautioned in McClendon that 
an "absence of actual evidence is not substantive 'negative 
evidence.'"  It further noted that an indication that a 
current disability "may" be associated with service is a low 
threshold.

Service medical records show the Veteran was treated for a 
history of sinus drainage, itchy, burning, and red eyes in 
1974, 1976, and 1977.  Post-service, upon VA examination in 
April 2006, the Veteran complained of headaches with redness 
in the right eye and watery eyes.  The Veteran was diagnosed 
with cluster and migraine headaches with red and watery eyes.  
VA outpatient treatment records contain a diagnosis of 
allergic rhinitis in October 2007 and March 2009.

While service connection is currently in effect for cluster 
and migraine headaches, the Board is not clear whether the 
complaints of sinus pain and red, burning, itchy, watery eyes 
are manifestations thereof, or represent a separate disorder.  
In July 2009, the Veteran testified that he has sought 
treatment for allergy and sinus problems since his discharge 
from service.  BVA Transcript at 17-18.

In light of the Veteran's continued complaints of sinus and 
allergy problems, as well as the current findings of allergic 
rhinitis, and some question as to whether the claimed 
disability is related to or symptoms of the service connected 
cluster and migraine headaches, a Remand for VA examination 
is necessary.  38 U.S.C.A. § 5103A; McClendon, supra.   The 
record does not contain sufficient information to address 
whether any currently diagnosed sinus and allergy disorder is 
etiologically related to an incident of the Veteran's active 
service or to a service-connected disability.  38 U.S.C.A. 
§ 5103A; McClendon, supra.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999).  The question of 
etiology of the claimed sinus and allergy disorder must be 
addressed by an appropriately qualified medical professional.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].
 
Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing a VA 
examination.  The RO should also give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002) 
and 38 C.F.R. § 3.159(b), (c) (2009), to 
include providing the Veteran a VA 
examination, and giving the Veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal.  

2.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination.  The 
claims folder should be provided to and 
reviewed by each examiner in conjunction 
with the examination.  The examiner 
should review the relevant evidence in 
the claims file in conjunction with the 
examination, to include the service and 
post-service treatment records.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner should offer an opinion as to 
whether the Veteran currently has a sinus 
and allergy disorder, including allergic 
rhinitis, and if so, the examiner should 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the diagnosed disability is related 
to the Veteran's period of military 
service on any basis or to a service 
connected disability, i.e. a symptom of 
or proximately due to or the result of 
the service connected cluster and 
migraine headaches.  The examiner must 
provide complete rationale for all 
conclusions reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran should be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


